DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-11 of the response filed on 7/13/2022, with respect to the rejections of claims 1-2 and 4-10 under 35 U.S.C. §103 have been fully considered.  The rejections of claims 1-2 and 4-10 under §103 have been withdrawn based on Applicant’s amendments in conjunction with the Examiner’s Amendments indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email correspondence with attorney of record Charles Stein on August 24, 2022.

The application has been amended as follows:  
Claim 1 is amended as follows:
1.  A processing system comprising: 
a first statistical operator configured to divide first data output from each sensor of a target apparatus performing processing divisions of a processing, according to each processing division, and perform a statistical operation for each processing division; 
a second statistical operator configured to divide second data output from each sensor of a comparative apparatus performing the processing divisions of the processing, according to each processing division, and perform a statistical operation for each processing division; 
a calculator configured to calculate a difference value between a first result of the statistical operation performed by the first statistical operator and a second result of the statistical operation performed by the second statistical operator, for each processing division; and 
a display controller configured to:
receive a processing division selection, a sensor selection, and a statistical operation selection; and 
display the difference value for each processing division in a graph based on the processing division selection, the selection, and the  selection.

Claim 9 is amended as follows:
9. A processing method comprising: 
dividing first data output from each sensor of a target apparatus performing processing divisions of a processing, according to each processing division, and performing a statistical operation for each processing division; 
dividing second data output from each sensor of a comparative apparatus performing the processing divisions of the processing, according to each processing division, and performing a statistical operation for each processing division; 5 / 13Appl. No. 16/901,046Docket No.: TEL-20027US In Reply to final Office Action of April 29, 2022 
calculating a difference value between a first result of the statistical operation in the performing a statistical operation for the processing performed by the target apparatus and a second result of the statistical operation in the performing a statistical operation for the processing performed by the comparative apparatus, for each processing division; 
receiving, by a display controller, a processing division selection, a sensor selection, and a statistical operation selection; and 
displaying the difference value for each processing division in a graph based on the selection, the sensor selection, and the statistical operation selection.


ALLOWABLE SUBJECT MATTER
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior arts are represented by Yamada (JP 4180960), Koizumi (US 2009/0125276), and Medhi (US 2012/0023429).  
The prior arts and of record disclose a system/method including among other elements, a first statistical operator configured to divide first data output from each sensor of a target apparatus performing processing divisions of a processing, according to each processing division, and perform a statistical operation, for each processing division; a second statistical operator configured to divide second data output from each sensor of a comparative apparatus performing the processing divisions of the processing, according to each processing division, and perform a statistical operation, for each processing division; a calculator configured to calculate a difference value between a first result of the statistical operation performed by the first statistical operator and a second result of the statistical operation performed by the second statistical operator, for each processing division.  
The prior art prior arts of record, alone or in combination, do not fairly teach or suggest:
a display controller configured to:
receive a processing division selection, a sensor selection, and a statistical operation selection; and 
display the difference value for each processing division in a graph based on the processing division selection, the sensor selection, and the statistical operation selection,
taken in combination with the other limitations of claim 1.  Claims 2, 4-8 and 10-11 are allowed by virtue of their dependence from claim 1.
	Claim 9 is allowable over the prior arts of record for reasons analogous to those set forth above in connection with claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863